State of Vermont
                               Superior Court—Environmental Division

==========================================================================
                    ENTRY REGARDING MOTION
==========================================================================

In re Wood NOV and Permit Applications,                            Docket No. 138-8-10 Vtec
(Appeal from Town of Hartford Zoning Board of Adjustment decision)
*************************************************************************************
Town of Hartford v. Wood,                                                        Docket No. 1-1-11 Vtec
(Municipal enforcement action)

Title: Motion to Enforce and for Contempt Filed: May 30, 2014
Filed By: William F. Ellis, Attorney for Plaintiff Town of Hartford.
Response in Opposition filed on 6/03/14 by Defendant Marc Wood.
Response in Opposition filed on 7/07/14 by W. Scott Fewell, Attorney for Respondent Susan Wood.

 X Granted                         ___ Denied                      ___ Other

         This Court issued its Corrected Merits Decision and Judgment Order on March 27, 2012. That
Decision and Judgment Order became final on August 12, 2013, after the Vermont Supreme Court issued
its affirmation and denied Defendant Wood’s motion for reargument. See In re Wood NOV and Permit
Applications, 2013 VT 40, 194 Vt. 190.
        By our March 27, 2012 Decision and Order, Defendants were obligated to satisfy certain
monetary and injunctive directives. In the pending motion, the Town of Hartford (“Town”) alleges that
Defendants have failed and refused to satisfy those directives. The Town therefore asks the Court to
enforce the Corrected Judgment Order and hold both Defendants in contempt for their failure to satisfy
those directives. For the reasons detailed below, we do hereby GRANT the Town’s motion, conclude
that both Defendants are in CONTEMPT, and direct that they immediately satisfy their obligations under
our Corrected Judgment Order.
        In his responsive memorandum, Mr. Wood takes issue with the Town’s requests but fails to
contest the Town’s factual representations. The Town acknowledges that Defendants have paid the
principal fine of $51,300.00, but asserts that Defendants have failed to pay the $10,664.76 in interest that
accrued on the judgment. Defendants do not contest the Town’s representations, but rather assert that
they are presently unable to pay the accrued interest and therefore request additional time to pay the
remaining amount due in installments.
         More troubling is Mr. Wood’s response to the Town’s assertion that he has failed and refused to
satisfy the injunctive directives contained in the Corrected Judgment Order. That Order established
specific timelines for Defendants to hire a licensed engineer for the specific purpose of preparing “a plan
for the safe removal of the wall and [other] unauthorized improvements on the Diner and Club
parcels . . . .” Corrected Judgment Order at 2, ¶ E. The Town has provided numerous extensions of the
deadlines by which Defendants were to: (a) disclose the engineer hired to prepare the plan required by the
Court’s Order; (b) submit the engineer’s plan and allow the Town to review and comment upon it; (c)
complete the removal work, once approved by the Town; and (d) arrange for their engineer to certify that
the removal work was completed according to the approved plans. Id. at 1–3, ¶¶ C–J.
In re Wood NOV and Permit Apps., No. 138-8-10 & 1-1-11 Vtec (EO on Motion for Contempt) (8-12-14)       Pg. 2.


         The undisputed facts presented show that Mr. Wood has allowed each deadline and the agreed-
upon extensions to pass without complying with the Court’s Order. The exhibits presented by Mr. Wood
reveal that the engineer he hired may not be aware of the directives of this Court (especially the directive
that the offending wall and other structures be removed) and that Mr. Wood, instead, may have hired the
engineer to perform services directly counter to the Order. He has refused the Town’s request to receive
direct verification from the engineer that he is even aware of the terms of the Court’s Order.
        Mr. Wood continues to assert that his unpermitted and dangerous structures should be allowed to
remain on his property, even after nearly fifteen years of disputes with the Town, Court rulings against
him, and affirmances of those orders by the Vermont Supreme Court. While Mrs. Wood appears to be
less complicit and more of a silent partner in her husband’s unpermitted commercial endeavors, she has
taken no actions towards conforming to the Court’s two-year-old Judgment Order.
       For all these reasons, we find both Mr. and Mrs. Wood in CONTEMPT of this Court’s March
27, 2012 Corrected Judgment Order. In GRANTING the Town of Hartford’s motion to enforce, we do
hereby ORDER Mr. and Mrs. Wood to do the following within the next thirty days (i.e.: no later than
12:00 Noon on Friday, September 12, 2014):
        1. Pay to the Town of Hartford the sum of $10,664.76;
        2. Provide a full copy of this Court’s March 27, 2012 Corrected Merits Decision and Judgment
           Order to their engineers, Souhegan Valley Engineers, Inc., as well as a copy of this Entry
           Order;
        3. Authorize their engineers to speak with any officials designated by the Town, so that the
           Town may confirm that Defendants’ directives conform with this Court’s Orders;
        4. Fulfill the remaining injunctive provisions of this Court’s March 27, 2012 Corrected
           Judgment Order, using September 12, 2014 as the final deadline to calculate all remaining
           deadlines.

        Mr. Wood professes a desire to comply with this Court’s Order. His actions contradict his words.
He asserts that the Town has defrauded him and the Court, but he offers no specific facts to support that
assertion. We find his accusations against the Town not credible.
        We have specifically deferred our ruling upon the Town’s request to direct that Defendants
reimburse the Town for its attorneys’ fees and expenses in seeking the Defendants’ conformance with this
Court’s Order. We intend to rule upon that request after we determine whether Defendants cure their
contempt, as directed by this Entry Order. We direct that the Town prepare an accounting of all of its past
and continuing expenses, so that the Court may review and rule upon the reimbursement of those
expenses, if warranted.




________________________________________               August 12, 2014_____
       Thomas S. Durkin, Judge                            Date
===========================================================================
Date copies sent to: ____________                                            Clerk's Initials _______
Copies sent to:
  Appellant/Applicant/Respondent Marc Wood
  William F. Ellis and Kimberlee J. Sturtevant, Attorneys for Appellee Town of Hartford
  W. Scott Fewell, Attorney for Respondent Susan Wood